   
 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD) (SN)
ECF Case

 

 

 

This document relates to:

Ashton, et al. v. al Qaeda Islamic Army, et al., 02-CV-6977 (GBD)(SN)

 

See) FINAL JUDGMENT ON BEHALF OF
THE ESTATE OF BEVERLY CURRY ONLY

Upon consideration of the Ashton Plaintiffs’ motion to vacate and grant a corrected final
judgment for compensatory and punitive damages as to the Estate of Beverly Curry Only, it is
hereby;

ORDERED that the February 12, 2020 Order of Judgment for compensatory and
punitive damages as to the Estate of Beverly Curry Only (MDL ECF No. 5926 (02-cv-6977 ECF
No. 1262) at 5, line 97) is VACATED and that the February 12, 2020 Order of Judgment (MDL

ECF No. 5926 (02-cv-6977 ECF No. 1262)) is otherwise intact and undisturbed.

Dated: New York, New York
, 2020 SQQRDERED:

AUG 13 2029 bdey B Donxk
GEPROEB. DANIELS
ITES-STATES DISTRICT JUDGE

 
